Case 20-12456-JTD   Doc 861-2   Filed 01/13/21   Page 1 of 16




               EXHIBIT B
Case 20-12456-JTD   Doc 861-2   Filed 01/13/21   Page 2 of 16
Case 20-12456-JTD   Doc 861-2   Filed 01/13/21   Page 3 of 16
Case 20-12456-JTD   Doc 861-2   Filed 01/13/21   Page 4 of 16
Case 20-12456-JTD   Doc 861-2   Filed 01/13/21   Page 5 of 16
Case 20-12456-JTD   Doc 861-2   Filed 01/13/21   Page 6 of 16
Case 20-12456-JTD   Doc 861-2   Filed 01/13/21   Page 7 of 16
Case 20-12456-JTD   Doc 861-2   Filed 01/13/21   Page 8 of 16
Case 20-12456-JTD   Doc 861-2   Filed 01/13/21   Page 9 of 16
Case 20-12456-JTD   Doc 861-2   Filed 01/13/21   Page 10 of 16
Case 20-12456-JTD   Doc 861-2   Filed 01/13/21   Page 11 of 16
Case 20-12456-JTD   Doc 861-2   Filed 01/13/21   Page 12 of 16
Case 20-12456-JTD   Doc 861-2   Filed 01/13/21   Page 13 of 16
Case 20-12456-JTD   Doc 861-2   Filed 01/13/21   Page 14 of 16
Case 20-12456-JTD   Doc 861-2   Filed 01/13/21   Page 15 of 16
Case 20-12456-JTD   Doc 861-2   Filed 01/13/21   Page 16 of 16
